DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

             The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

           The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
           This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

           Claims 1 – 2, 4 – 6, 9 and 12 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi (US 2017/0063584) in view of Gibson (US 4,570,125) in view of Ta et al (US 2016/0182066) in view of Zhang (“Low Power RF Signal Processing for Internet of Things Applications”, Master of Science, Thesis, December 2016) and further in view of Husted et al (US 8,295,404).

            Re claims 1 – 2 and 18 – 19, Taniguchi teaches of a single channel receiver (Figures 1 and 4) comprising: an input terminal configured to receive an analog input signal (from #1, Fig.1), an RF mixer (#4, Fig.1) configured to down-mix the analog input signal to an intermediate frequency (IF signal, Paragraph 0042) by use of a phase-and/or frequency-corrected oscillator frequency signal (from #10, Fig.1) and to shift complex-valued information contained in the analog input signal only to a real part (Fig.3 and in-phase component, Paragraph 0020) or only to an imaginary part (Fig.3 and quadrature component, Paragraph 0020) to obtain an intermediate real-valued analog signal (IF signal, Paragraph 0042), an analog-to-digital-converter configured to convert the intermediate analog signal into an intermediate digital signal (ADC, #7, Fig.1), a demodulator configured to demodulate the intermediate digital signal into a digital output signal (#8, Fig.1, Paragraph 0030 and #81, Fig.4, Paragraph 0049), a phase tracking loop (#82, #9, Fig.8) configured to obtain phase error information representing a phase error in the intermediate digital signal (Paragraphs 0070 – 0071), and an oscillator (#10, Fig.1) configured to generate the phase-and/or frequency-corrected oscillator frequency signal by use of the phase error information (Paragraph 0071). Taniguchi further teaches of the frequency offset estimator (#88, Fig.4) can approximate the sine wave based on a cycle of polarity reversal of the interpolated samples, time width between the maximum amplitudes, time width between the minimum amplitudes and the like. However, Taniguchi does not specifically teach of the phase tracking loop configured to detect zero-crossings in the intermediate digital signal to obtain the phase error information representing the phase error in the intermediate digital signal. Taniguchi does not specifically teach of wherein the phase tracking loop comprises a zero-crossing detector configured to detect the timing of zero-crossings between two consecutive symbols of the intermediate digital signal. Taniguchi does not specifically teach of further comprising a timing tracking loop configured to detect signal shape distortions in the digital output signal to obtain timing error information representing a sample timing error in the digital output signal. Taniguchi does not specifically teach of the timing tracking loop configured to compare amplitudes of the digital output signal at predetermined timings between two consecutive symbols of the digital output signal.
            Gibson teaches of detecting zero-crossings in the digital signal to obtain phase error information representing a phase error in the digital signal (Col 3, Lines 48 – 56 and Fig.3).
           Ta teaches of a zero-crossing detector configured to detect the timing of zero-crossings between two consecutive symbols (zero-crossing detector, Paragraphs 0019 and 0049 – 0051, Figures 1 – 2) of an intermediate digital signal (IF signal, Paragraph 0025).
            Zhang teaches of a timing tracking loop configured to detect signal shape distortions in the digital output signal to obtain timing error information representing a sample timing error in the digital output signal (timing error estimator, Figures 6.3 – 6.4 and Pages 99 – 101). Zhang teaches of wherein the timing tracking loop comprises a decision-directed phase error detector (decision directed, Page 100).
           Husted teaches of a timing tracking loop configured to compare amplitudes of the digital output signal at predetermined timings between two consecutive symbols of the digital output signal (Abstract, Col 5, Lines 10 – 67 and #370, Fig.3).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have detected zero-crossings in the intermediate digital signal for efficiently detecting a polarity change that would accurately obtain the phase error information. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the detecting of the zero-crossings performed by a zero-crossing detector configured to detect the timing of zero-crossings between two consecutive symbols of a digital signal with an effective low bit resolution. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a timing tracking loop configured to detect signal shape distortions in the digital output signal to obtain timing error information for timing and phase recovery. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have compared amplitudes of the digital output signal at predetermined timings between two consecutive symbols of the digital output signal for efficient timing error detection.

            Re claim 4, Taniguchi teaches of wherein the zero-crossing detector (as taught in claim 1) is configured to determine that there is no phase offset in a first case where the zero-crossing is in the middle between the two consecutive symbols and to determine that there is a phase offset in a second case where the zero-crossing is not arranged in the middle between the two subsequent symbols (phase offset as determined by the frequency offset estimator, Paragraphs 0071 – 0074). One skilled in the art would know that, when there is no phase offset, BPSK is defined as a two phase modulation scheme, where the two symbols (symbols are of single bit) are represented by two different phase states in the carrier signal: phase of 0 for one symbol (maximum amplitude) and phase of π for the other symbol (minimum amplitude) and the zero-crossing with phase π/2, where the BPSK is derived by a cosine waveform).
          It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have known by general knowledge of BPSK modulation that the zero-crossing is arranged in the middle between the two consecutive symbols when there is no phase offset.

            Re claim 5, Taniguchi, Gibson, Ta, Zhang and Husted teach all the limitations of claim 4 as well as Ta teaches of wherein the zero-crossing detector (#111, Fig.1) is configured to determine an amount of the phase offset (equation 12) by detecting a position of the zero-crossing between the two consecutive symbols (Fig.2) (Paragraphs 0019, 0049 – 0051 and 0065).
          It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the zero-crossing detector detect the position of the zero-crossing between the two consecutive symbols for efficient phase offset determination.

            Re claim 6, Taniguchi, Gibson, Ta, Zhang and Husted teach all the limitations of claim 5 as well as Ta teaches of wherein the zero-crossing detector is configured to determine the amount of the phase offset based on amplitudes of the two consecutive symbols (“A”, equation 12).
          It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used the amplitudes of the two consecutive symbols for efficient phase offset determination.

            Re claim 9, Taniguchi teaches of wherein the RF mixer is configured to shift the complex-valued information of the analog input signal to the real part or the imaginary part, respectively, by binary phase shift keying (Paragraph 0003 and Fig.3).

            Re claim 12, Taniguchi, Gibson, Ta, Zhang and Husted teach all the limitations of claim 1, as well as Husted teaches of wherein the decision-directed phase error detector is configured to compare amplitudes of the digital output signal after a quarter and after three quarters of a time period between two consecutive symbols of the digital output signal and/or to compare average amplitudes of the digital output signal at predetermined timing periods between the two consecutive symbols of the digital output signal (averaging, Col 6, Lines 5 – 35).
          It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have compared average amplitudes of the digital output signal at predetermined timing periods between two consecutive symbols of the digital output signal to avoid amplitude errors due to noise for obtaining efficient results.

            Re claim 13, Taniguchi, Gibson, Ta, Zhang and Husted teach all the limitations of claim 1, as well as Husted teaches of wherein the demodulator includes a first down-converter configured to down-convert the sampling rate of the intermediate digital signal and/or to re-sample to a fractional sampling rate (#325, downsampler, Fig.3 and Col 3, Lines 48 – 58).
          It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a first down-converter configured to down-convert the sampling rate of the intermediate digital signal for faster processing of the data.

            Re claim 14, Taniguchi, Gibson, Ta, Zhang and Husted teach all the limitations of claim 13, as well as Husted teaches of wherein the first down-converter is configured to down-convert the sampling rate of the intermediate digital signal by use of the timing error information (from #370, Fig.3).
          It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have down-converted the sampling rate of the intermediate digital signal by use of the timing error information for efficiently modifying the configuration of the down-sampler.

            Re claim 15, Taniguchi, Gibson, Ta, Zhang and Husted teach all the limitations of claim 13, as well as Husted teaches of wherein the demodulator further includes a second down-converter configured to further down-convert the down-converted sampling rate of the intermediate digital signal down-converted by the first down-converter (#340, Fig.3, Col 3, Lines 59 – 67) and/or a delay circuit coupled between the output of the first down-converter and the decision-directed phase error detector configured to delay the output signal of the first down-converter (delay by #345 and #350, Fig.3 and Col 4, Lines 1 – 14).
          It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a second down-converter configured to downconvert the IF signal to baseband signal and/or a delay circuit coupled between the output of the first down-converter and the decision-directed phase error detector to reduce intersymbol interference.

            Re claim 16, Taniguchi, Gibson, Ta, Zhang and Husted teach all the limitations of claim 13, as well as Zhang teaches of wherein the demodulator further includes a hard decision detector configured to detect the bits of the digital output signal as hard decision (hard decision, Page 115 and Page 123) and/or a differential decoder configured to decode the bits of the digital output signal.
          It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the demodulator further comprise a hard decision detector for a better decoding performance.

            Re claim 17, Taniguchi teaches of wherein the oscillator is configured to generate the phase- and/or frequency-corrected oscillator frequency signal by compensating the phase and/or frequency error in the intermediate digital signal by correcting the phase of the oscillator frequency signal by use of the phase error information (Paragraphs 0042 and 0071).

            Re claim 20, Taniguchi teaches of a non-transitory computer-readable recording medium that stores therein a computer program product, which, when executed by a processor, causes the method according to claim 18 to be performed (Paragraphs 0121 – 0122).

           Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi, Gibson, Ta, Zhang and Husted in view of Cariou et al (US 2012/0099607).

            Re claim 7, Taniguchi, Gibson, Ta, Zhang and Husted teach all the limitations of claim 6 as well as Taniguchi teaches of normalizing the amplitudes of the two consecutive symbols (normalized amplitudes of 1 and -1, Fig.5). Ta further teaches of a timing offset value that is proportional to the phase error (Paragraphs 0042 – 0043). However, Taniguchi, Gibson, Ta, Zhang and Husted do not specifically teach of wherein the zero-crossing detector is configured to determine the amount of the phase offset by comparing and normalizing the amplitudes of the two consecutive symbols to an expected amplitude value to obtain a timing offset value which is proportional to the phase error.
          Cariou teaches of determining a phase offset amount by comparing the amplitudes of the two consecutive symbols (error vector, Fig.7b) to an expected amplitude value (expected vector, Fig.7b) to obtain a phase error (Paragraph 0078).
          It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have compared the amplitudes of the two consecutive symbols to an expected amplitude value to efficiently determine a timing offset value that is proportional to the phase error.

           Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi, Gibson, Ta, Zhang and Husted in view of Lui et al (“An ADPLL-Centric Bluetooth Low-Energy Transceiver with 2.3mW Interference-Tolerant Hybrid-Loop Receiver and 2.9mW Single-Point Polar Transmitter in 65nm CMOS”, 2018 IEEE International Solid-State Circuits Conference, February 14, 2018).

            Re claim 8, Taniguchi, Gibson, Ta, Zhang and Husted teach all the limitations of claim 1 except of wherein the phase tracking loop further included a loop filter configured to control phase error compensation.
            Lui teaches of a phase tracking loop includes a loop filter configured to control phase error compensation (Col 1, Paragraph 3and Fig. 28.2.1).
          It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have phase tracking loop comprise a loop filter for filtering the phase error.
           
Response to Arguments

           Applicant's arguments filed May 03, 2022 have been fully considered but they are not persuasive. 
           Applicants submit that Ta's offset signal generator 117 is not understood to detect zero-crossings in an intermediate digital signal to obtain phase error information representing a phase error in the intermediate digital signal by detecting a timing of zero-crossings between two consecutive symbols of the intermediate digital signal, as particularly recited in Applicant's independent claims, and the other applied references fail to cure this deficiency in Ta. It logically follows that so too much the applied references fail to disclose or suggest the combination of detection of zero-crossings in the intermediate digital signal to obtain phase error information representing a phase error in the intermediate digital signal by detecting a timing of zero-crossings between two consecutive symbols of the intermediate digital signal, and detecting, using a timing tracking loop, signal shape distortions in the digital output signal to obtain timing error information representing a sample timing error in the digital output signal, as particularly recited in each of Applicant's independent claims.
          Examiner submits that Taniguchi teaches of a phase tracking loop (#82, #9, Fig.8) configured to obtain phase error information representing a phase error in the intermediate digital signal (Paragraphs 0070 – 0071). Ta teaches of an RF mixer configured to down-mix the analog input signal to an intermediate frequency by use of a phase-and/or frequency-corrected oscillator frequency signal and to shift complex-valued information contained in the analog input signal (#102, Fig.1 and Paragraph 0025). As discussed above in the rejection, Ta teaches of a zero-crossing detector configured to detect the timing of zero-crossings between two consecutive symbols of the intermediate digital signal (zero-crossing detector, Paragraphs 0019 and 0049 – 0051, Figures 1 – 2). Zhang teaches of wherein the timing tracking loop comprises a decision-directed phase error detector (decision directed, Page 100). The claim has been amended to include both phase and timing tracking loops but does not recite on how the two loops are combined or dependent from each other. Therefore, the combination of Taniguchi, Gibson, Ta, Zhang and Husted teach all the limitations of claim 1.

Conclusion

           Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARISTOCRATIS FOTAKIS whose telephone number is (571)270-1206. The examiner can normally be reached M-F 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ARISTOCRATIS FOTAKIS/
Primary Examiner, Art Unit 2633